—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered February 1, 2000, convicting defendant, after a jury trial, of criminal contempt in the first degree and two counts of *120endangering the welfare of a child, and sentencing him to concurrent terms of 1 to 3 years, 1 year and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The elements of first-degree criminal contempt were properly established by evidence of the series of encounters between defendant and the victim, after she had obtained an order of protection, in which defendant engaged in increasingly threatening behavior (Penal Law § 215.51 [b] [ii]). When each incident, with particular reference to the July 31 and August 5, 1999 incidents, is viewed in the context of the preceding events including the underlying domestic violence giving rise to the order of protection, it is clear that the People established the recurring conduct required by the statute. Defendant’s guilt of endangering the welfare of a child was established by evidence that he engaged in serious domestic violence in the presence of the children (see, People v Johnson, 95 NY2d 368, 372). Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.